DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, it is unknown what it might mean for the heat sink to be configured to accommodate attachment of the system to the heat sink when the previous claim identified the heat sink as part of said system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maranville (US 2017/0261273).
Regarding claim 11, Maranville teaches a system comprising a mounting bracket (14) configured to be secured to an exterior of a vehicle (Fig. 1); and a housing (26) configured to enclose a sensor (28) the housing comprising a heat sink (40, 54, 56) forming a base of the housing (Fig. 2) and being configured to dissipate heat emitted by the sensor (via fins 56), the heat sink coupling the housing to the mounting bracket (Fig. 2) and being configured to support a weight of the system (it is the only component shown bearing the weight of the housing and attaching it to 14), the heat sink comprising a plurality of cooling fins (56) defining at least a portion of a duct (62 and 54) configured to source air that flows across and dissipates heat form the heat sink (airflow 63; Fig. 2); and an optically transparent sensor window (26; Para. [0014]; “at least partially transparent”) configured to accommodate the passage of electromagnetic waves to and from the system (inherently as the system is a LiDAR system; Para. [0017]).
Maranville further teaches that: the heat sink is coupled directly to the mounting bracket (14 via 56; Fig. 2), per claim 12; the optically transparent sensor window (26) comprises a cylindrical body (Figs. 1-2) which coupled together with the heat sink (40) define an interior volume sized to accommodate the sensor (28; see Fig. 2), per claim 13; a fan (60) draws air through the duct, per claim 14; the cooling fins are arranged in a radial pattern across a face of the heat sink (Para. [0021]; “fins 56 are shown radiating out from an open center in a spoke-like fashion”), per claim 15; a first end of the heat sink (the bottom surfaces of fins 56) is coupled to the mounting bracket (14) to form a cantilevered support structure (only supported at a single side of the heat sink to element 14) configured to support the weight of the sensor, per claim 16.

Regarding claim 17, Maranville further teaches a system comprising a vehicle (16) a mounting bracket (14) configured to secure the system to an exterior of the vehicle (Fig. 1); a sensor (28); and a housing (26 and 40) enclosing the sensor (Fig. 2), the housing comprising: a heat sink (40, 54, 56) forming a base of the housing (Fig. 2) and being configured to dissipate heat emitted by the sensor (via fins 56), the heat sink coupling the housing to the mounting bracket (via connection between fins 56 and 14; Fig. 2) and supporting a weight of the sensor (it is the only component shown bearing the weight of the housing and attaching it to 14, the heat sink comprising a plurality of cooling fins (56) defining at least a portion of a duct (62 and 54) configured to source air that flows across and dissipates heat form the heat sink (airflow 63; Fig. 2); and an optically transparent sensor window (26; Para. [0014]; “at least partially transparent”) configured to accommodate the passage of electromagnetic waves to and from the sensor (inherently as the system is a LiDAR system; Para. [0017]).

Maranville  further teaches that: the sensor is a LiDAR sensor (Para. [0017]), per claim 19; and a fan (60) draws air through the duct, per claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2019/0278078) in view of Maranville.

Regarding claim 1, Krishnan teaches a system comprising: a mounting bracket (14) configured to mount to an exterior surface of a vehicle (Fig. 1); a heat sink (68) coupled to a sensor (26) and comprising cooling fins (Fig. 5) defining at least a portion of a duct including a first open end (e.g. location of the fan 18) and a second open end (e.g. 70, 72);the duct is configured to source air into the duct through the first open end (see flow lines for 66; Fig. 5) to the second open end to convectively dissipate heat from the heat sink to the sourced air (Para. [0055]).
Krishnan does not teach that the heat sink couples the mounting bracket to the sensor and supports the weight of the sensor.
Maranville teaches that it is old and well-known to form vehicular sensor systems (Fig. 1) such that a heat sink (40 and 54) coupled to the mounting bracket (14) supports the weight of and couples the sensor (it supports all of housing 26 and its contents which includes the sensor 28; see Fig. 2).
It would have been obvious to one of ordinary skill in the art to form the device of Kishnan with the heat sink as both a support and coupling device, as taught by Maranville, in order to allow for the complete hermetical sealing of the sensor, as taught by Maranville, for increased life expectancy.

Krishnan further teaches that: the first open end of the duct (e.g. where the outlet of fan 18 is located; see Figs. 3 and 5) is configured to be positioned beneath a cosmetic cover of the vehicle (30), per claim 2; the sensor is a LiDAR sensor (Para. [0027]), per claim 5; a liquid shield (76 and 44) is disposed at the second open end of the duct and shields the duct from the ingress of liquid via the second opening, wherein the heat sink is disposed between the liquid shield and a mounting location of the system (i.e. the roof of the vehicle; Fig. 1), per claim 8.

Maranville further teaches that: the heat sink (40 and 54; Fig. 2) forms the base of an enclosure (40 forms the base of enclosure 26) configured to surround the sensor (28; see Fig. 2) wherein the heat sink forms the base of the enclosure (Fig. 2; 40 forms the base), one end of the ducting is positioned on a lateral side of the enclosure (outlet of 63) while another end is positioned at a central region of the base of the enclosure (i.e. 58), per claim 3; the fins may be distributed radially across a surface of the heat sink (Para. [0021]; “fins 56 are shown radiating out from an open center in a spoke-like fashion”), per claims 4 and 6; 

Regarding claim 7, per Krishnan the cooling fins define a plurality of ducts (spaces between the cooling fins), which guide incoming air into a central region of the heat sink (see Fig. 6 wherein incoming flow line 66 is directed toward the central region of the heat sink 68) and then redirect the air axially downward (e.g. see directions of redirected air flows 74 which flow axially downward relative to 14) through respective second open ends associated with each duct of the plurality of ducts (i.e. via the “second open end of the ducts”).
Regarding claim 9, in Fig. 5 of Krishnan, the fan (18) is disposed in the left-right direction between the left side of the liquid shield and the right-most heat sink (68), the fan draws air from the first open end to the second open end of the duct (see flow lines 66).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2019/0278078) in view of Maranville and WO 2016/051249 (‘249).
Regarding claim 10, Krishnan, as modified, does not teach the monitoring of the temperature of the device under cooling nor control of the fan speed based upon such monitoring.
‘249 teaches that it is old and well-known to monitor the temperature of a device being cooled (Tb) and determine the operational state of a cooling fan in accordance with that measured temperature (Figs. 4 and 7).
It would have been obvious to one of ordinary skill to provide the device of Krishnan, as modified, with a temperature sensor for the heat sink (the device being cooled) in order to optimize the fan operations based on the temperature states, as taught by ‘249.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maranville in view of Trebouet (US 2018/0335622).
Regarding claim 18, Maranville does not specify mounting the bracket and overall system to a front portion of the vehicle.
Trebouet teaches that it is old and well-known to mount LiDAR systems (Para. [0049]) to the fronts of vehicles (Fig. 1).
It would have been obvious to one of ordinary skill in the art to mount the device of Maranville anywhere on the vehicle which provides a useful or desirable field of view to the sensor, including to the front of the vehicle, as taught by Trebouet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763